Case 19-14755-JNP          Doc 11      Filed 03/28/19 Entered 03/28/19 19:55:28         Desc Main
                                       Document     Page 1 of 2


KML Law Group, P.C.
A Professional Corporation incorporated in Pennsylvania
216 Haddon Avenue, Suite 406
Westmont, NJ 08108
(215) 627-1322
Attorneys for Specialized Loan Servicing LLC as servicer for The Bank of New York Mellon FKA The
Bank of New York, as Trustee for the certificateholders of CWABS, Inc., Asset-Backed Certificates,
Series 2007-1

                                                              IN THE UNITED STATES
IN THE MATTER OF:                                          BANKRUPTCY COURT FOR THE
                                                             DISTRICT OF NEW JERSEY
Julie Marie Schwartz aka Julie Marie Lawrence
                                                                     CHAPTER 7
      DEBTOR(S),                                                 CASE NO. 19-14755 JNP

                                                           NOTICE OF MOTION FOR RELIEF
                                                                   FROM STAY



TO:

Julie Marie Schwartz aka Julie Marie Lawrence
228 Strawbridge Lane
Mullica Hill, NJ 08062

Cheryl L. Cooper
Law Offices of Cheryl L. Cooper
342 Egg Harbor Road, Suite A-1
Sewell, NJ 08098

Subranni, Thomas J.
1624 Pacific Avenue
P.O. Box 1913
Atlantic City, NJ 08401

US TRUSTEE
Office of the US Trustee
One Newark Center, Suite 2l00
Newark, NJ 07102



        PLEASE TAKE NOTICE THAT the undersigned attorney for Specialized Loan Servicing LLC

as servicer for The Bank of New York Mellon FKA The Bank of New York, as Trustee for the

certificateholders of CWABS, Inc., Asset-Backed Certificates, Series 2007-1, will apply to the

UNITED STATES BANKRUPTCY COURT, located at 401 Market Street, P.O. Box 2067; Camden, NJ,
Case 19-14755-JNP          Doc 11      Filed 03/28/19 Entered 03/28/19 19:55:28                  Desc Main
                                       Document     Page 2 of 2



for an Order to Grant Relief from the Automatic Stay to authorize the moving parties to prosecute a

foreclosure action for the reason that the debtors have failed to maintain their monthly mortgage payments to

the Secured Creditor as more particularly set forth in the certification submitted herewith. Costs and counsel

fees will also be requested. The property involved is known as 228 Strawbridge Lane , Mullica Hill NJ

08062. The hearing on this matter is scheduled for April 23, 2019 at 10:00 A.M.



                                                  /s/ Denise Carlon, Esq.
                                                  Denise Carlon, Esquire
                                                  Brian C. Nicholas, Esquire
                                                  KML Law Group, P.C.
                                                  216 Haddon Avenue, Suite 406
                                                  Westmont, NJ 08108
                                                  (215) 627-1322
                                                  dcarlon@kmllawgroup.com
                                                  Attorney for Specialized Loan Servicing LLC as servicer
                                                  for The Bank of New York Mellon FKA The Bank of
                                                  New York, as Trustee for the certificateholders of
                                                  CWABS, Inc., Asset-Backed Certificates, Series 2007-1
Dated: March 28, 2019
